Cite as 2016 Ark. App. 373

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CR-15-930


                                                  Opinion Delivered   August 31, 2016

JAMES ROBERT VARNER                               APPEAL FROM THE SEBASTIAN
                   APPELLANT                      COUNTY CIRCUIT COURT,
                                                  GREENWOOD DISTRICT
V.                                                [NO. G-CR-07-40B]

STATE OF ARKANSAS                                 HONORABLE STEPHEN TABOR,
                              APPELLEE            JUDGE


                                                  AFFIRMED



                           WAYMOND M. BROWN, Judge


       Appellant James Varner pled guilty to possession of marijuana with intent to deliver,

possession of Darvocet, and possession of drug paraphernalia, in September 2007. He was

sentenced to two years’ imprisonment, followed by eight years’ suspended imposition of

sentence (SIS). The State filed a petition to revoke appellant’s SIS on July 30, 2015, alleging

that appellant had violated his conditions by committing two counts of possession of drug

paraphernalia, committing theft by receiving, and failing to pay his public defender fee as

ordered. The revocation hearing took place on September 23, 2015. The court found that

appellant had violated the terms of his SIS and sentenced him to four years’ imprisonment

followed by an additional four years’ SIS. Appellant argues on appeal that the evidence was

insufficient to support the revocation. More specifically, appellant contends that the State
                                    Cite as 2016 Ark. App. 373

failed to introduce specific evidence that he knew or should have known about the drug

paraphernalia or that the motorcycle had been stolen. We affirm.

       To revoke a suspended sentence, the trial court must find by a preponderance of the

evidence that the defendant inexcusably violated a condition of the suspension.1 The State

bears the burden of proof, but it need only prove that the defendant committed one violation

in order to sustain the revocation.2 When a trial court bases its decision on alternate,

independent grounds, and the appellant challenges only one of those grounds, we will affirm

without addressing the merits of either.3

       Here, the trial court based its decision to revoke appellant’s SIS on the three grounds

alleged in the State’s petition. However, appellant challenges only the findings that he was

in possession of drug paraphernalia and a stolen motorcycle. Because appellant failed to

challenge all of the trial court’s grounds for revocation, we must affirm.4

       Affirmed.

       GLADWIN, C.J., and HOOFMAN, J., agree.

       Aubrey L. Barr, for appellant.

       Leslie Rutledge, Att’y Gen., by: Jake H. Jones, Ass’t Att’y Gen., for appellee.




       1
           Bedford v. State, 2014 Ark. App. 239.
       2
           Id.
       3
           Id.
       4
           Id.

                                                   2